Citation Nr: 1537591	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-34 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus (flatfeet).

2.  Entitlement to service connection for residuals of left fifth finger injury.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a videoconference hearing at the RO in March 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

By decision in April 2015, the Board reopened the claim of entitlement to service connection for left fifth finger disability which had initially been denied in September 2002 and was final.  The claims of entitlement to service connection for left fifth finger disability and for bilateral pes planus were remanded for further development.

The Veteran's claims files are now completely in the Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1.  There is competent evidence of record that the Veteran does not have pes planus.  

2.  There is competent lay evidence that left fifth finger injury is reasonably of service onset.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2014).

2.  Resolving the benefit of the doubt in favor of the Veteran, left fifth digit disability was incurred in service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of what part of the evidence was to be provided by the claimant, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include providing VA compensation examinations and a personal hearing.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims of entitlement to service connection for pes planus and left fifth digit disability are ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2014).

1.  Service connection for pes planus (flatfeet)

Factual Background and Legal Analysis

The Veteran's service treatment records do not reflect that she sought treatment for any symptoms referable to the feet.  

A claim for service connection for pes planus was received in October 2011.  (This appeal is limited to this issue.  The most recent examination noted some calluses of the feet and arthritis in the toes.  If appellant desires to file a claim as to these issues, she is free to do so at the RO.)

Post service VA outpatient clinical records dating from 1997 reflect no findings of diagnosis of pes planus.

The Veteran was afforded a VA foot examination in July 2012.  The examiner stated that the Veteran had never had a diagnosis of flatfoot and did not currently have the condition.  When examined for compensation and pension purposes in May 2015, no diagnosis of pes planus was rendered.

The Board has carefully reviewed the evidence and has considered the Veteran's assertions that she has flatfeet.  The Board points out, however, that even if there is current foot disability, neither the Veteran nor the clinical evidence identifies any acceptable evidence, medical or otherwise, that tends to show current disease diagnosed as flatfeet or pes planus.  There is only a vague statement attesting to such disability.

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, the Federal Circuit has determined that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001). 

The Board accepts that the Veteran may have symptoms she may characterize as flatfeet.  However, the evidence does not reflect any disability, disease, or residuals of injury diagnosed as flatfeet for which service connection may be granted.  As such, the preponderance of the evidence is against the claim of entitlement to service connection pes planus and there is no doubt to be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b).  Service connection for bilateral flatfeet is denied.

2  Service connection for left fifth digit injury residuals.

Factual Background and Legal Analysis

The Veteran's service treatment records show no treatment for left fifth digit injury.  The record reflects that she initially sought service connection for left fifth finger ankylosis in 2002.  There was no evidence of treatment for such at that time.  

VA outpatient records dating from 1997 reflect that in February 2006, the Veteran related that she broke the small finger of her left hand in 1983 which left it crooked.  She stated that the finger occasionally ached and that she had trouble holding or gripping at times.  She requested surgical consutation for possible correction.  

On orthopedic consultation the following month, history was provided to the effect that the appellant had fractured the left distal phalanx of the small finger in 1982 playing basketball in the military.  It was reported that she did not seek medical treatment at that time but had since developed a flexion deformity at the distal interphalangeal joint (DIP).  It was reported that the deformity was getting worse, although it did not seem to bother her too much in her daily activities.  Following physical examination and X-rays, the assessment was chronic mallet deformity.  It was noted that she had likely had an extensor tendon injury resulting in the mallet finger.  The Veteran underwent left small finger distal phalanx fusion in September 2006 and was discharged from the orthopedic clinic the following month.  

The Veteran reopened her claim for left fifth digit disability in October 2011.  She was afforded a VA examination in May 2015.  The examiner noted the discrepancy between prior records indicating that she had broken her left fifth finger playing basketball in the military and a current history attributing the little finger injury to reaching for a pot in service.  It was reported that the Veteran had surgery in September 2006 which helped but that she still had limitation in bending the DIP joint.  Following examination, the diagnosis was status post left fifth finger fusion of the DIP joint.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury or event.  The rationale provided was that there was no evidence in the service treatment records of a finger injury, a normal physical examination after the time of claimed injury, the appellant's inconsistent history, and clinic notes that did not mention a finger condition for years prior to orthopedic intervention in 2006.

In this instance, the Board observes that while there is no objective evidence to support a specific incident of trauma in service, the Board accepts the Veteran's more remote statements in 2006 as competent and credible in sustaining injury of the right fifth finger playing basketball in service.  Although the 2015 VA examiner's rationale for reaching a negative opinion included findings that clinic notes did not refer to the finger prior to 2006, the record reflects that the appellant claimed service connection years earlier for the same finger in 2002.  Additionally, some service treatment records appear to be missing as there is no service discharge examination report.  Further, the Board finds that the history provided when seeking medical treatment in 2006 are more persuasive and credible than more recent statements rendered for purposes of financial gain. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)  As such, the Board concludes that the evidence is at least in equipoise such that the benefit of the doubt may be resolved in favor of the appellant by finding that left fifth finger injury residuals are reasonably of service onset for which service connection may be granted. See 38 C.F.R. § 3.102.


ORDER

Service connection for pes planus (flatfeet) is denied.

Service connection for left fifth finger injury residuals is granted.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


